Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 are subject to a restriction.
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Claims 1-4 are drawn to a portable lighting system, classified in Class 362 Subclass 217.17 (or F21L portable lighting)
Claims 5-16  are drawn to an area illumination device, classified in Class 362 Subclass 220 (or F21V light device systems) 
Claims 17-20 are  drawn to a method of illuminating a work area (selective energizing of less than plurality of sources) classified in 315/294 (or H05B45/00)

The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related products and a method. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive (note: first and second support channels, main joint assembly, ball and socket,  mounting via adherent, hook and loop, clamp, rotational degree of freedom, pivoting, selectively energizing less than the plurality of lighting devices, rotational DOF, pivoting, selective energizing of not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation or function or effect (note: such as area illuminator vs. portable lighting system and a method of energizing sources),  (note: invention I includes first and second support channels, inventions II and III could be constructed without the use of the magnetic coupling assembly, invention III includes selective energizing of sources). Furthermore, the inventions include mutually exclusive features (such as nothing of record to show them to be obvious variants).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JULIE A BANNAN/Primary Examiner, Art Unit 2875